'
    ' ·'
                  Case 3:20-cr-03299-TWR Document 37 Filed 03/22/21 PageID.88 Page
                                                                               ;W· I· f
                                                                               '"'"~l  1 of' 3. ~; t
                                                                                                                       }    ~
                                                                                                                                    E-
                                                                                                                                lit•.   Q:,   \U.1:-/'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                       MAR 2 2 2021
                                               UNITED STATES DISTRICT Corn T
                                                                                                              ~ U.S. DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA                            ...,          DISTIIICT OF OALIFOFINIA

                    UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE                                                  "
                                          V.                                (For Offenses Committed On or After November 1, 1987)
               ESTEBAN CARRERA-RODRIGUEZ (1)
                                                                               Case Number:         3:20-CR-03299-TWR

                                                                            Carlos Cristobal Ruan
                                                                            Defendant's Attorney
    USM Number                            96119-298

     • -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)              I of the Information

     D was found guilty on count( s)
            after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section/ Nature of Offense                                                                                               Count
     8: 1326 - Removed Alien Found In The United States                                                                                   I




         The defendant is sentenced as provided in pages 2 through                     3           of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     D Count(s)                                                        is         dismissed on the motion of the United States.

     [Zl    Assessment : $ 100.00 - waived


      D     JVTA Assessment*: $

            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      IZlNo fine                D Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                             March J2 2021
                                                                            . Date oflmposition of Sentence

                                                                                   ~ 0 ~~;:,9,-
                                                                             HON. TODD W. ROBINSON
                                                                             UNITED STATES DISTRICT JUDGE
'              Case 3:20-cr-03299-TWR Document 37 Filed 03/22/21 PageID.89 Page 2 of 3
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                ESTEBAN CARRERA-RODRIGUEZ (1)                                            Judgment - Page 2 of 3
    CASE NUMBER:              3 :20-CR-03299-TWR

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     Time served as to count I




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:

           •    at _ _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      3:20-CR-03299-TWR
             Case 3:20-cr-03299-TWR Document 37 Filed 03/22/21 PageID.90 Page 3 of 3
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               ESTEBAN CARRERA-RODRIGUEZ (I)                                      Judgment - Page 3 of 3
  CASE NUMBER:             3:20-CR-03299-TWR

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years



                            SPECIAL CONDITIONS OF SUPERVISED RELEASE

      I. The defendant must not commit another federal, state or local crime.
      2. Not enter the United States illegally.




                                                                                             3 :20-CR-03299-TWR
